DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed 13 January 2020.
Claims 1-20 were canceled by Preliminary Amendment.
Claims 21-40 are newly added and examined in this Office Action.
A Terminal Disclaimer filed 17 September 2021 has been approved.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
Best U.S. References:  Alkire, US Patent Application Publication 2007/0168560 A1 in combination with Zalepa, US Patent Application Publication 2010/0268739 A1 teach a system and method for compressing URL request parameters and communicating the compressed URL to a server. 
The following is an Examiner’s Statement pf Reasons for Allowance:  No prior art cited here or in any previous Office Action full anticipates nor render the claims obvious either alone or in combination. Alkire and Zalepa fail to teach or fairly suggest at least setting a preset expiration time for the short identification number based at least in part on digits of the short identification number or a frequency of use of the short identification number, sending the short identification number to a user terminal and receiving an operation request that includes the short identification number from the user terminal as 

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863.  The examiner can normally be reached on Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/PAUL DANNEMAN/Primary Examiner, Art Unit 3687